Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on June 8, 2021.
3.	Claims 1-19 are pending in this application.
4.	Claims 1, 10 and 11 have been amended. 
Response to Arguments
5.	Applicant's arguments filed June 8, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.(CHEN et al., “An Overview of Core Coding Tools in the AVI Video Codec,” 2018 Picture Coding Symposium, October 6, 2018, 5 pages; cited in IDS by Applicant)(hereinafter Chen) in view of Zhou et al.(US 2019/0208217 A1)(hereinafter Zhou) in further of Concolato et al.( C. Concolato et al., "Adaptive Streaming of HEVC Tiled Videos Using MPEG-DASH," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 28, no. 8, pp. 1981-1992, Aug. 2018, doi: 10.1109/TCSVT.2017.2688491.)(hereinafter Concolato) and in further view of LIM et al.(US 2021/0168404 A1)(hereinafter Lim).
Regarding claims 1 and 10, Chen discloses a motion-constrained encoding method of a tile-based AV1 image[See at least abstract, Fig. 1, sections I-III regarding coding techniques for processing AV1 images] and a transcoding system[See at least abstract, Fig. 1, sections I-III regarding coding tools for AV1 video codec], comprising: a processor configured to: receive an input of an image [See at least abstract, Fig. 1, sections I-III regarding coding tools for AV1 video codec for processing images. (An AV1 codec is configured to receive an image as input)]; 
the method comprising: 
segmenting/ segmenting an image into plural tiles[See at least Fig. 1, sections II and section III regarding partition tree for AV1. VP9 uses a 4-way partition tree starting from the 64×64 level down to 4×4 level, with some additional restrictions for blocks 8×8 and below as shown in the top half of Fig.1 . Note that partitions designated as R refer to as recursive in that the same partition tree is repeated at a lower scale until we reach the lowest 4×4 level. AV1 not only expands the partition-tree to a 10-way structure as shown in the same figure, but also increases the largest size (referred to as superblock in VP9/AV1 parlance) to start from 128×128. Note that this includes 4:1/1:4 rectangular partitions that did not exist in VP9. None of the rectangular partitions can be further subdivided…  Further on, in section III, the AV1 and VP9 codecs are run with the following parameters:
frame-parallel =0(!−!) tile-columns =0(!−!) auto-alt-ref =2(!−!) cpuused =0(!−!) passes =2(!−!) threads =1(!−!) kf-min-dist =1000(!−!) kf-maxdist =1000(!−!) lag-in-frames =25(!−!) end-usage =q…
(The AV1 inter prediction is executed in tile-based image partitioning)];
determining / determine the motion vector prediction range for a prediction of a motion vector based on a chroma sampling format and a size of the image[See at least Fig. 1, sections II regarding partition tree for AV1. VP9 uses a 4-way partition tree starting from the 64×64 level down to 4×4 level, with some additional restrictions for blocks 8×8 and below as shown in the top half of Fig.1 . Note that partitions designated as R refer to as recursive in that the same partition tree is repeated at a lower scale until we reach the lowest 4×4 level. AV1 not only expands the partition-tree to a 10-way structure as shown in the same figure, but also increases the largest size (referred to as superblock in VP9/AV1 parlance) to start from 128×128. Note that this includes 4:1/1:4 rectangular partitions that did not exist in VP9. None of the rectangular partitions can be further subdivided. In addition, AV1 adds more flexibility to the use of partitions below 8×8 level, in the sense that 2×2 chroma inter prediction now becomes possible on certain cases…].
Chen does not explicitly disclose determining / determine the motion vector prediction range for a prediction of a motion vector based on a chroma sampling format and a size of the image, by synchronizing AV1 encoder frame header parameters for each of the plural tiles, and by adjusting the motion prediction range depending on the chroma sampling format and the size of the image.
However, determining motion prediction parameters for a prediction of a motion vector based on chroma sampling format and size of the image and signaling them AV1 codecs was well known in the art at the time of the invention was filed as evident from the teaching of Zhou [See at least par. 0057-0064 regarding Chroma sample values may be sub-sampled to a lower chroma sampling rate, or chroma sample values may have the same resolution as luma sample values.  In a YUV 4:4:4 format, chroma information is represented at the same spatial resolution as luma information.  Many commercially available video encoders and decoders support a YUV 4:2:0 chroma sampling format or YUV 4:2:2 chroma sampling format.  A YUV 4:2:0 format is a format that sub-samples chroma information compared to a YUV 4:4:4 format, so that chroma resolution is half that of luma resolution both horizontally and vertically… The encoder (340) encodes the selected picture (331) to produce a coded picture (341).  FIGS. 4a and 4b are a block diagram of a generalized video encoder (400) in conjunction with which some described embodiments may be implemented.  The encoder (400) receives the selected, current picture (331) from a sequence of video pictures as an input video signal (405) and produces encoded data for the coded picture (341) in a coded video bitstream (495) as output.  The codec format of the coded video bitstream (495) can be an extension of AV1 format, VPx format (e.g., VP8, VP9), H.26x format (e.g., H.261, H.262, H.263, H.264, H.265), Windows Media Video format, VC-1 format, MPEG-x format (e.g., MPEG-1, MPEG-2, or MPEG-4), or another codec format. The encoder (400) compresses pictures using intra-picture coding and inter-picture coding. A tiling module (410) optionally partitions a picture into multiple tiles of the same size or different sizes.  For example, the tiling module (410) splits the picture along tile rows and tile columns that, with picture boundaries, define horizontal and vertical boundaries of tiles within the picture, where each tile is a rectangular region.  Tiles are often used to provide options for parallel processing.  In implementations that extend the AV1 format, the encoder (400) can also partition a picture into segments, and parameters of blocks (or superblocks) of a given segment can be collectively signaled for the given segment, which can improve compression efficiency… In implementations of encoding for extensions of the AV1 format, for example, the encoder (400) partitions a picture (or tile) into superblocks.  A superblock ("SB") includes luma sample values organized as a luma block and corresponding chroma sample values organized as chroma blocks.  A root SB with size 128 x 128 can be recursively partitioned into smaller square SBs of size 64 x 64, 32 x 32, 16 x 16, or 8 x 8.  A given square 2N x 2N SB can also be partitioned into two rectangular N x 2N or 2N x N SBs, in which case the smaller N x 2N or 2N x N SBs are not further partitioned.  Thus, the size of a SB can be 128 x 128, 128 x 64, 64 x 128, 64 x 64, 64 x 32, 32 x 64, 32 x 32, 32 x 16, 16 x 32, 16 x 16, 16 x 8, 8 x 16, or 8 x 8.  Further, an 8 x 8 SB can be split into two 8 x 4 SBs, two 4 x 8 SBs, or four 4 x 4 SBs for some operations. Generally, prediction operations are performed for a SB as a prediction unit.  A SB may be split into smaller blocks for transform operations, or multiple SBs may be combined for a transform that covers multiple prediction units (SBs).  Parameters such as prediction mode (inter or intra), motion vector ("MV") data, reference frame data, interpolation filter type, transform size and type, skip status, and segment index are typically specified for a SB.  For a small SB (e.g., 8.times.4 SB, 4.times.8 SB, or 4.times.4 SB), however, some parameters (such as prediction mode and MV data) can be signaled for the small SB while other parameters are signaled for the 8.times.8 SB that includes the small SB].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen with Zhou teachings by including “determining / determine the motion vector prediction range for a prediction of a motion vector based on a chroma sampling format and a size of the image, by synchronizing AV1 encoder frame header parameters for each of the plural tiles, and by adjusting the motion prediction range depending on the chroma sampling format and the size of the image” because this combination has the benefit of providing motion vector information signaling when encoding tiles in an AV1 video sequence [See Zhou: at least par. 0057-0064].
Chen and Zhou do not explicitly disclose wherein the determined motion vector prediction range is an area range, of the image, used for the prediction of the motion vector.
[See at least Figs. 1-4, Table 1, section III regarding motion vector encoding constraints for integer motion vector and fractional motion vector encoding. All these motion vector constraints are signaled by the encoder with the temporal motion-constrained tile sets (MCTS) Supplemental Enhancement Information (SEI) message. As shown in the figures, integer motion vector and fractional motion vector constraints are defined in terms of the tile area and size and the current block in the picture.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Zhou with Concolato teachings by including “ wherein the determined motion vector prediction range is an area range, of the image, used for the prediction of the motion vector” because this combination has the benefit of providing motion vector constraints when encoding tiles in a video sequence[See Concolato: at least Figs. 1-4, Table 1, section III].
Chen, Zhou and Concolato do not explicitly disclose disabling / disable an in-loop filter on each boundary block of the tiles for determining a motion vector prediction range by modifying a corresponding parameter for the in-loop filter of an AVI encoder, in response to a current block of the plural tiles being positioned on each boundary block of the tiles.
However, disabling an in-loop filter when determining constraints for motion vector prediction by modifying a parameter for the in-loop filter in response to a current block of the plural tiles being positioned on each boundary block of the tiles was well known in the art at the time of the invention was filed as evident from the teaching of Lim [See Lim: at least Table 12 on page 10, Table 13 on page 11, Table 31 pages 19-20, par. 0190-0191, 0305  regarding a  flag (loop_filter_across_tiles_enabled_flag) indicating whether a loop filter is executed in an inter-tile boundary region may also be included in the PPS. Additionally, a motion constrained tile set (MCTS) describing whether to perform referencing in inter-prediction between different tiles may be included in a supplemen enhancement information (SEI) message… Also, a syntax (tg_loop_filter_across_tiles_enabled_flag) indicating whether to use neighboring tile information in in-loop filtering. In addition, the syntax indicating whether to refer to a neighboring tile in inter-prediction across tiles in the tile group and the syntax indicating whether to use neighboring tile information in loop filtering may be represented by one syntax.  When the syntax does not allow a neighboring tile to be referred to, the reconstructed pixel value of the neighboring tile cannot be referred to in inter-prediction.  Neither can the MV of the neighboring tile be referred to. ..(These syntax elements allow to enable or disable in-loop filtering in response to current block being positioned on each boundary block of the tiles)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhou and Concolato with Lim teachings by including “ disabling / disable an in-loop filter on each boundary block of the tiles for determining a motion vector prediction range by modifying a corresponding parameter for the in-loop filter of an AVI encoder, in response to a current block of the plural tiles being positioned on each boundary block of the tiles” because this combination has the benefit of providing disabling of in-loop filters when performing motion vector prediction among tiles [See Lim: at least Table 12 on page 10, Table 13 on page 11, Table 31 pages 19-20, par. 0190-0191, 0305].
 Further on, when combined with Concolato and Lim teachings, Chen and Zhou teach or suggests predicting / predict motion vectors of the plural tiles constituting the image, based on the determined motion vector prediction range [See Chen: at least Fig. 1, sections II-III regarding in inter prediction, for example, AV1 has a more powerful inter coder, which largely extends the pool of reference frames and motion vectors, breaks the limitation of block-based translational prediction, also enhances compound prediction by using highly adaptable weighting algorithms as well as sources. Further on, in section III, the AV1 and VP9 codecs are run with the following parameters:
frame-parallel =0(!−!) tile-columns =0(!−!) auto-alt-ref =2(!−!) cpuused =0(!−!) passes =2(!−!) threads =1(!−!) kf-min-dist =1000(!−!) kf-maxdist =1000(!−!) lag-in-frames =25(!−!) end-usage =q…
(The AV1 inter prediction is executed in tile-based image partitioning). See Zhou: at least par. 0057-0064 regarding Chroma sample values may be sub-sampled to a lower chroma sampling rate, or chroma sample values may have the same resolution as luma sample values.  In a YUV 4:4:4 format, chroma information is represented at the same spatial resolution as luma information.  Many commercially available video encoders and decoders support a YUV 4:2:0 chroma sampling format or YUV 4:2:2 chroma sampling format.  A YUV 4:2:0 format is a format that sub-samples chroma information compared to a YUV 4:4:4 format, so that chroma resolution is half that of luma resolution both horizontally and vertically… The encoder (340) encodes the selected picture (331) to produce a coded picture (341).  FIGS. 4a and 4b are a block diagram of a generalized video encoder (400) in conjunction with which some described embodiments may be implemented.  The encoder (400) receives the selected, current picture (331) from a sequence of video pictures as an input video signal (405) and produces encoded data for the coded picture (341) in a coded video bitstream (495) as output.  The codec format of the coded video bitstream (495) can be an extension of AV1 format, VPx format (e.g., VP8, VP9), H.26x format (e.g., H.261, H.262, H.263, H.264, H.265), Windows Media Video format, VC-1 format, MPEG-x format (e.g., MPEG-1, MPEG-2, or MPEG-4), or another codec format. The encoder (400) compresses pictures using intra-picture coding and inter-picture coding. A tiling module (410) optionally partitions a picture into multiple tiles of the same size or different sizes.  For example, the tiling module (410) splits the picture along tile rows and tile columns that, with picture boundaries, define horizontal and vertical boundaries of tiles within the picture, where each tile is a rectangular region.  Tiles are often used to provide options for parallel processing.  In implementations that extend the AV1 format, the encoder (400) can also partition a picture into segments, and parameters of blocks (or superblocks) of a given segment can be collectively signaled for the given segment, which can improve compression efficiency… In implementations of encoding for extensions of the AV1 format, for example, the encoder (400) partitions a picture (or tile) into superblocks.  A superblock ("SB") includes luma sample values organized as a luma block and corresponding chroma sample values organized as chroma blocks.  A root SB with size 128 x 128 can be recursively partitioned into smaller square SBs of size 64 x 64, 32 x 32, 16 x 16, or 8 x 8.  A given square 2N x 2N SB can also be partitioned into two rectangular N x 2N or 2N x N SBs, in which case the smaller N x 2N or 2N x N SBs are not further partitioned.  Thus, the size of a SB can be 128 x 128, 128 x 64, 64 x 128, 64 x 64, 64 x 32, 32 x 64, 32 x 32, 32 x 16, 16 x 32, 16 x 16, 16 x 8, 8 x 16, or 8 x 8.  Further, an 8 x 8 SB can be split into two 8 x 4 SBs, two 4 x 8 SBs, or four 4 x 4 SBs for some operations. Generally, prediction operations are performed for a SB as a prediction unit.  A SB may be split into smaller blocks for transform operations, or multiple SBs may be combined for a transform that covers multiple prediction units (SBs).  Parameters such as prediction mode (inter or intra), motion vector ("MV") data, reference frame data, interpolation filter type, transform size and type, skip status, and segment index are typically specified for a SB.  For a small SB (e.g., 8.times.4 SB, 4.times.8 SB, or 4.times.4 SB), however, some parameters (such as prediction mode and MV data) can be signaled for the small SB while other parameters are signaled for the 8.times.8 SB that includes the small SB].
Regarding claim 11, Chen discloses a motion-constrained encoding method of a tile-based AV1 image[See at least abstract, Fig. 1, sections I-III regarding coding tools for AV1 video codec], the method comprising: 
predicting motion vectors of plural tiles constituting an image[See at least Fig. 1, sections II-III regarding in inter prediction, for example, AV1 has a more powerful inter coder, which largely extends the pool of reference frames and motion vectors, breaks the limitation of block-based translational prediction, also enhances compound prediction by using highly adaptable weighting algorithms as well as sources. Further on, in section III, the AV1 and VP9 codecs are run with the following parameters:
frame-parallel =0(!−!) tile-columns =0(!−!) auto-alt-ref =2(!−!) cpuused =0(!−!) passes =2(!−!) threads =1(!−!) kf-min-dist =1000(!−!) kf-maxdist =1000(!−!) lag-in-frames =25(!−!) end-usage =q…
(The AV1 inter prediction is executed in tile-based image partitioning)], by applying a motion vector prediction range determined based on a chroma sampling format and a size of the image[See at least Fig. 1, sections II regarding partition tree for AV1. VP9 uses a 4-way partition tree starting from the 64×64 level down to 4×4 level, with some additional restrictions for blocks 8×8 and below as shown in the top half of Fig.1 . Note that partitions designated as R refer to as recursive in that the same partition tree is repeated at a lower scale until we reach the lowest 4×4 level. AV1 not only expands the partition-tree to a 10-way structure as shown in the same figure, but also increases the largest size (referred to as superblock in VP9/AV1 parlance) to start from 128×128. Note that this includes 4:1/1:4 rectangular partitions that did not exist in VP9. None of the rectangular partitions can be further subdivided. In addition, AV1 adds more flexibility to the use of partitions below 8×8 level, in the sense that 2×2 chroma inter prediction now becomes possible on certain cases…].
Chen does not explicitly disclose by applying a motion prediction range determined based on a chroma sampling format and a size of the image, the determined motion vector prediction range being determined by synchronizing AV1 encoder frame header parameters for each of the plural tiles, and by adjusting the motion vector prediction range depending on the chroma sampling format and the size of the image.
However, determining motion prediction parameters for a prediction of a motion vector based on chroma sampling format and size of the image and signaling them AV1 codecs was [See at least par. 0057-0064 regarding Chroma sample values may be sub-sampled to a lower chroma sampling rate, or chroma sample values may have the same resolution as luma sample values.  In a YUV 4:4:4 format, chroma information is represented at the same spatial resolution as luma information.  Many commercially available video encoders and decoders support a YUV 4:2:0 chroma sampling format or YUV 4:2:2 chroma sampling format.  A YUV 4:2:0 format is a format that sub-samples chroma information compared to a YUV 4:4:4 format, so that chroma resolution is half that of luma resolution both horizontally and vertically… The encoder (340) encodes the selected picture (331) to produce a coded picture (341).  FIGS. 4a and 4b are a block diagram of a generalized video encoder (400) in conjunction with which some described embodiments may be implemented.  The encoder (400) receives the selected, current picture (331) from a sequence of video pictures as an input video signal (405) and produces encoded data for the coded picture (341) in a coded video bitstream (495) as output.  The codec format of the coded video bitstream (495) can be an extension of AV1 format, VPx format (e.g., VP8, VP9), H.26x format (e.g., H.261, H.262, H.263, H.264, H.265), Windows Media Video format, VC-1 format, MPEG-x format (e.g., MPEG-1, MPEG-2, or MPEG-4), or another codec format. The encoder (400) compresses pictures using intra-picture coding and inter-picture coding. A tiling module (410) optionally partitions a picture into multiple tiles of the same size or different sizes.  For example, the tiling module (410) splits the picture along tile rows and tile columns that, with picture boundaries, define horizontal and vertical boundaries of tiles within the picture, where each tile is a rectangular region.  Tiles are often used to provide options for parallel processing.  In implementations that extend the AV1 format, the encoder (400) can also partition a picture into segments, and parameters of blocks (or superblocks) of a given segment can be collectively signaled for the given segment, which can improve compression efficiency… In implementations of encoding for extensions of the AV1 format, for example, the encoder (400) partitions a picture (or tile) into superblocks.  A superblock ("SB") includes luma sample values organized as a luma block and corresponding chroma sample values organized as chroma blocks.  A root SB with size 128 x 128 can be recursively partitioned into smaller square SBs of size 64 x 64, 32 x 32, 16 x 16, or 8 x 8.  A given square 2N x 2N SB can also be partitioned into two rectangular N x 2N or 2N x N SBs, in which case the smaller N x 2N or 2N x N SBs are not further partitioned.  Thus, the size of a SB can be 128 x 128, 128 x 64, 64 x 128, 64 x 64, 64 x 32, 32 x 64, 32 x 32, 32 x 16, 16 x 32, 16 x 16, 16 x 8, 8 x 16, or 8 x 8.  Further, an 8 x 8 SB can be split into two 8 x 4 SBs, two 4 x 8 SBs, or four 4 x 4 SBs for some operations. Generally, prediction operations are performed for a SB as a prediction unit.  A SB may be split into smaller blocks for transform operations, or multiple SBs may be combined for a transform that covers multiple prediction units (SBs).  Parameters such as prediction mode (inter or intra), motion vector ("MV") data, reference frame data, interpolation filter type, transform size and type, skip status, and segment index are typically specified for a SB.  For a small SB (e.g., 8.times.4 SB, 4.times.8 SB, or 4.times.4 SB), however, some parameters (such as prediction mode and MV data) can be signaled for the small SB while other parameters are signaled for the 8.times.8 SB that includes the small SB].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen with Zhou teachings by including “by applying a motion prediction range determined based on a chroma sampling format and a size of the image, the determined motion vector prediction range being determined by synchronizing AV1 encoder frame header parameters for each of the plural tiles, and by adjusting the motion vector prediction range depending on the chroma sampling format and the size of the image” because this combination has the benefit of providing motion vector information signaling when encoding tiles in an AV1 video sequence [See Zhou: at least par. 0057-0064].

However, limiting or constraining the tile into an area range for performing motion prediction was well known in the art at the time of the invention was filed as evident from the teaching of Concolato[See at least Figs. 1-4, Table 1, section III regarding motion vector encoding constraints for integer motion vector and fractional motion vector encoding. All these motion vector constraints are signaled by the encoder with the temporal motion-constrained tile sets (MCTS) Supplemental Enhancement Information (SEI) message. As shown in the figures, integer motion vector and fractional motion vector constraints are defined in terms of the tile area and size and the current block in the picture.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Zhou with Concolato teachings by including “ wherein the determined motion vector prediction range is an area range, of the image, used for the prediction of the motion vector” because this combination has the benefit of providing motion vector constraints when encoding tiles in a video sequence[See Concolato: at least Figs. 1-4, Table 1, section III].
Chen, Zhou and Concolato do not explicitly disclose disabling an in-loop filter on each boundary block of the tiles by modifying a corresponding parameter for the in-loop filter of an AV1 encoder, in response to a current block of the plural tiles being positioned on each boundary block of the tiles.
However, disabling an in-loop filter when determining constraints for motion vector prediction by modifying a parameter for the in-loop filter in response to a current block of the plural tiles being positioned on each boundary block of the tiles was well known in the art at the time of the invention was filed as evident from the teaching of Lim [See Lim: at least Table 12 on page 10, Table 13 on page 11, Table 31 pages 19-20, par. 0190-0191, 0305  regarding a  flag (loop_filter_across_tiles_enabled_flag) indicating whether a loop filter is executed in an inter-tile boundary region may also be included in the PPS. Additionally, a motion constrained tile set (MCTS) describing whether to perform referencing in inter-prediction between different tiles may be included in a supplemen enhancement information (SEI) message… Also, a syntax (tg_loop_filter_across_tiles_enabled_flag) indicating whether to use neighboring tile information in in-loop filtering. In addition, the syntax indicating whether to refer to a neighboring tile in inter-prediction across tiles in the tile group and the syntax indicating whether to use neighboring tile information in loop filtering may be represented by one syntax.  When the syntax does not allow a neighboring tile to be referred to, the reconstructed pixel value of the neighboring tile cannot be referred to in inter-prediction.  Neither can the MV of the neighboring tile be referred to. ..(These syntax elements allow to enable or disable in-loop filtering in response to current block being positioned on each boundary block of the tiles)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhou and Concolato with Lim teachings by including “ disabling an in-loop filter on each boundary block of the tiles by modifying a corresponding parameter for the in-loop filter of an AV1 encoder, in response to a current block of the plural tiles being positioned on each boundary block of the tiles” because this combination has the benefit of providing disabling of in-loop filters when performing motion vector prediction among tiles [See Lim: at least Table 12 on page 10, Table 13 on page 11, Table 31 pages 19-20, par. 0190-0191, 0305].
 Further on, when combined with Concolato and Lim teachings, Chen and Zhou teach or suggest performing an AV1 encoding of the image by using the predicted motion vectors [See Chen: section II.E. regarding entropy encoding the motion vectors and prediction modes… See Zhou: at least par. 0057-0064 regarding Chroma sample values may be sub-sampled to a lower chroma sampling rate, or chroma sample values may have the same resolution as luma sample values.  In a YUV 4:4:4 format, chroma information is represented at the same spatial resolution as luma information.  Many commercially available video encoders and decoders support a YUV 4:2:0 chroma sampling format or YUV 4:2:2 chroma sampling format.  A YUV 4:2:0 format is a format that sub-samples chroma information compared to a YUV 4:4:4 format, so that chroma resolution is half that of luma resolution both horizontally and vertically… The encoder (340) encodes the selected picture (331) to produce a coded picture (341).  FIGS. 4a and 4b are a block diagram of a generalized video encoder (400) in conjunction with which some described embodiments may be implemented.  The encoder (400) receives the selected, current picture (331) from a sequence of video pictures as an input video signal (405) and produces encoded data for the coded picture (341) in a coded video bitstream (495) as output.  The codec format of the coded video bitstream (495) can be an extension of AV1 format, VPx format (e.g., VP8, VP9), H.26x format (e.g., H.261, H.262, H.263, H.264, H.265), Windows Media Video format, VC-1 format, MPEG-x format (e.g., MPEG-1, MPEG-2, or MPEG-4), or another codec format. The encoder (400) compresses pictures using intra-picture coding and inter-picture coding. A tiling module (410) optionally partitions a picture into multiple tiles of the same size or different sizes.  For example, the tiling module (410) splits the picture along tile rows and tile columns that, with picture boundaries, define horizontal and vertical boundaries of tiles within the picture, where each tile is a rectangular region.  Tiles are often used to provide options for parallel processing.  In implementations that extend the AV1 format, the encoder (400) can also partition a picture into segments, and parameters of blocks (or superblocks) of a given segment can be collectively signaled for the given segment, which can improve compression efficiency… In implementations of encoding for extensions of the AV1 format, for example, the encoder (400) partitions a picture (or tile) into superblocks.  A superblock ("SB") includes luma sample values organized as a luma block and corresponding chroma sample values organized as chroma blocks.  A root SB with size 128 x 128 can be recursively partitioned into smaller square SBs of size 64 x 64, 32 x 32, 16 x 16, or 8 x 8.  A given square 2N x 2N SB can also be partitioned into two rectangular N x 2N or 2N x N SBs, in which case the smaller N x 2N or 2N x N SBs are not further partitioned.  Thus, the size of a SB can be 128 x 128, 128 x 64, 64 x 128, 64 x 64, 64 x 32, 32 x 64, 32 x 32, 32 x 16, 16 x 32, 16 x 16, 16 x 8, 8 x 16, or 8 x 8.  Further, an 8 x 8 SB can be split into two 8 x 4 SBs, two 4 x 8 SBs, or four 4 x 4 SBs for some operations. Generally, prediction operations are performed for a SB as a prediction unit.  A SB may be split into smaller blocks for transform operations, or multiple SBs may be combined for a transform that covers multiple prediction units (SBs).  Parameters such as prediction mode (inter or intra), motion vector ("MV") data, reference frame data, interpolation filter type, transform size and type, skip status, and segment index are typically specified for a SB.  For a small SB (e.g., 8.times.4 SB, 4.times.8 SB, or 4.times.4 SB), however, some parameters (such as prediction mode and MV data) can be signaled for the small SB while other parameters are signaled for the 8.times.8 SB that includes the small SB]. 

8.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.(CHEN et al., “An Overview of Core Coding Tools in the AVI Video Codec,” 2018 Picture Coding Symposium, October 6, 2018, 5 pages; cited in IDS by Applicant)(hereinafter Chen) in view of Zhou et al.(US 2019/0208217 A1)(hereinafter Zhou) in further of Concolato et al.( C. Concolato et al., "Adaptive Streaming of HEVC Tiled Videos Using MPEG-DASH," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 28, no. 8, pp. 1981-1992, Aug. 2018, doi: 10.1109/TCSVT.2017.2688491.)(hereinafter Concolato) and in further view of LIM et al.(US 2021/0168404 A1)(hereinafter Lim), as applied to claims 1 and 10, and in further view of Joshi et al.(US 2019/0394482 A1)(hereinafter Joshi).
Regarding claims 8 and 18, Chen, Zhou, Concolato and Lim teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims.  Further on, when combined, Chen teaches or suggests wherein / wherein, for the disabling an in-loop filter on each boundary block of the tiles further comprises / , the processor is further configured to: setting / set cdef_idx to indicate actual strength with a value of 0 at a tile boundary block[See section II.F regarding CDEF is a detail-preserving deringing filter designed to be applied after deblocking that works by estimating edge directions followed by applying a non-separable non-linear low-pass directional filter of size 5×5 with 12 non-zero weights. To avoid extra signaling, the decoder computes the direction per 8×8 block using a normative fast search algorithm that minimizes the quadratic error from a perfect directional pattern. The filter is only applied to blocks with a coded prediction residue…The f() function modifies the difference between the pixel to be filtered and a neighbor, and is determined by two parameters, a strength S and a damping value D, that are specified at the 64×64 block level and frame level respectively. The strength S clamps the maximum difference allowed minus a ramp-down controlled by D. The g() function clips the modification of the pixel x to be filtered to the greatest difference between x and any x(m, n) in the support area to preserve the low-pass nature of the filter…(Thus, AV1 codec is configured to set a CDEF information to indicate the strength)].
Chen, Zhou, Concolato and Lim do not explicitly disclose setting / set restoration_type=RESTORE_NONE at the tile boundary block; and setting / set lr_type[0 . . . 2]=RESTORE_SWITCHABLE at the frame header. 
However, setting loop restoration filter type syntax for encoding images was well known in the art at the time of the invention was filed as evident from the teaching of Joshi[See par. 0059-0060 regarding a portion of the encoded bitstream corresponding to the image (e.g., a frame of video) may contain a few bits indicating what type of loop restoration is being used, then portions of the encoded bitstream corresponding to loop restoration units on one or more color planes of the image may indicate how loop restoration should be done for respective loop restoration units of the image. In some implementations, frame-level bits first signal the loop restoration mode for a plane of the frame. For example, the mode may be RESTORE_NONE, RESTORE_WIENER, RESTORE_SGRPROJ or RESTORE_SWITCHABLE. In the RESTORE_NONE case, the loop restoration pass may be completely disabled for that plane. In the RESTORE_WIENER and RESTORE_SGRPROJ cases, each restoration unit may indicate whether the filter is enabled and, if so, the coefficients to use. Finally, in the RESTORE_SWITCHABLE case, a restoration unit may indicate a restoration type (e.g., none, Wiener, or self-guided) and then the coefficients for that filter.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhou, Concolato and Lim with Joshi teachings by including “setting / set restoration_type=RESTORE_NONE at the tile boundary block; and setting / set  lr_type[0 . . . 2]=RESTORE_SWITCHABLE at the frame header” because this combination has the benefit of providing loop restoration type parameters syntax elements to indicate how loop restoration should be done for respective loop restoration units of the image [See Joshi: at least par. 0059-0060].
Further on, when combined, Joshi teaches or suggests wherein in case of Chroma 4:2:0 format, a chroma loop restoration unit (LRU) size is a half of the Luma LRU size[See Joshi: par. 0060 regarding If any plane of the image has loop restoration enabled, frame-level bits may also signal the size of a loop-restoration unit. For example, in a luma plane, the size of a loop restoration unit may be 256 x 256, 128 x 128 or 64 x 64 samples. Where there is no subsampling, the chroma planes may have the same size loop restoration units as the luma plane. If there is subsampling in both directions, the chroma planes may either have the same size in samples or may have both dimensions reduced (e.g., halved).], wherein / wherein, for the disabling an in-loop filter on each boundary block of the tiles further comprise / , [See Joshi: par. 0058-0060, 0063-0067 regarding a portion of the encoded bitstream corresponding to the image (e.g., a frame of video) may contain a few bits indicating what type of loop restoration is being used, then portions of the encoded bitstream corresponding to loop restoration units on one or more color planes of the image may indicate how loop restoration should be done for respective loop restoration units of the image. In some implementations, frame-level bits first signal the loop restoration mode for a plane of the frame. For example, the mode may be RESTORE_NONE, RESTORE_WIENER, RESTORE_SGRPROJ or RESTORE_SWITCHABLE. In the RESTORE_NONE case, the loop restoration pass may be completely disabled for that plane. In the RESTORE_WIENER and RESTORE_SGRPROJ cases, each restoration unit may indicate whether the filter is enabled and, if so, the coefficients to use. Finally, in the RESTORE_SWITCHABLE case, a restoration unit may indicate a restoration type (e.g., none, Wiener, or self-guided) and then the coefficients for that filter. If any plane of the image has loop restoration enabled, frame-level bits may also signal the size of a loop-restoration unit. Where there is no subsampling, the chroma planes may have the same size loop restoration units as the luma plane.  If there is subsampling in both directions, the chroma planes may either have the same size in samples or may have both dimensions reduced (e.g., halved).  In some implementations, because a chroma sample may cover the same area of the image as a 2 x 2 block of luma samples, in the first case a chroma loop restoration unit may cover the same area of the image as four luma loop restoration units.  In the second case, a chroma loop restoration unit may cover the same area of the image as one luma loop restoration unit.  The bits describing loop restoration for the loop restoration units themselves may be interspersed with the main bulk of the image data in the encoded bitstream.  For example, an individual loop restoration unit may have its coefficients signaled just before the partition information for a block (e.g., a superblock) containing its top-left corner.]. 

9.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.(CHEN et al., “An Overview of Core Coding Tools in the AVI Video Codec,” 2018 Picture Coding Symposium, October 6, 2018, 5 pages; cited in IDS by Applicant)(hereinafter Chen) in view of Zhou et al.(US 2019/0208217 A1)(hereinafter Zhou) in further of Concolato et al.( C. Concolato et al., "Adaptive Streaming of HEVC Tiled Videos Using MPEG-DASH," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 28, no. 8, pp. 1981-1992, Aug. 2018, doi: 10.1109/TCSVT.2017.2688491.)(hereinafter Concolato) and in further view of LIM et al.(US 2021/0168404 A1)(hereinafter Lim), as applied to claims 1 and 10, and in further view of Grange et al.(Grange et al., “VP9 Bitstream & Decoding Process Specification”, Version 0.6, 31 March 2016)(hereinafter Grange).
Regarding claims 9 and 19, Chen, Zhou, Concolato and Lim teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims.  Further on, when combined teachings, Chen teaches or suggests wherein / wherein, for the disabling an in-loop filter on each boundary block of the tiles further  comprises /  , the processor is further configured to: setting / set each parameter of "allow_warped_motion" to be zero [See Chen: Fig. 4 and section II.C.4 regarding warped motion models are explored in AV1 by enabling two affine prediction modes, global and local warped motion compensation. The global motion tool is meant for handling camera motions, and allows conveying motion models explicitly at the frame level for the motion between a current frame and any of its references. The local warped motion tool aims to describe varying local motion implicitly using minimal overhead, by deriving the model parameters at the block level from 2-D displacements signalled by motion vectors assigned to the causal neighborhood. Both coding tools compete with translational modes at block level, and are selected only if there is an advantage in RD cost. More importantly, affine warpings in AV1 is limited to small degrees so that they can be implemented efficiently in SIMD and hardware by a horizontal shear followed by a vertical shear (Fig.4), with 8-tap interpolation filters being used for each shear at 1/64 pixel precision. (Thus, AV1 coding is configured to allow or prohibit warped motion compensation)] 
Chen, Zhou, Concolato and Lim do not explicitly disclose setting / set  each parameter of segmentation_enabled to be zero in a header parameter of a tile-based AV1 image frame.
However, setting segmentation parameters in a header for encoding images was well known in the art at the time of the invention was filed as evident from the teaching of Grange[See at least pages 29 and 33-34 regarding segmentation parameter syntax to set segmentation_enabled].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhou, Concolato and Lim with Grange teachings by including “setting / set  each parameter of segmentation_enabled to be zero in a header parameter of a tile-based AV1 image frame” because this combination has the benefit of providing segmentation parameters syntax elements for encoding video[See Grange: at least pages 29 and 33-34].
Further on, when combined teachings with Chen, Grange teaches or suggests fixing / fix an interpolation_filter to one identical value in the header parameter of the tile-based AV1 image frame [See Grange: at least pages 31-32, 35, 48, 66, 72, 79 regarding interpolation filter syntax]; and fixing / fix a golden frame (GF) group [See Chen: Fig. 2 and section II.C.1 regarding multi-layer structure of a golden frame group in AV1 codec. See Grange: at least pages 41, 64, 73, 121-122 regarding defining syntax elements for a golden frame], and a key [ See Chen: section III regarding AV1 codec run with key frame interval. See Grange: at least pages 28-29, 63, 76 regarding key frame syntax and frame order constraints regarding key frames and non key frames]. 

Allowable Subject Matter
11.	Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References cited, not relied upon
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Fang et al.(US 2020/0336740 A1)
Sjöberg et al.(US 2021/0152828 A1)

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482    
                                                                                                                                                                                                    /JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482